     Case 1:20-cv-00316-ACK-KJM Document 10 Filed 09/29/20 Page 1 of 1                     PageID #: 67


                                UNITED STATES DISTRICT COURT
                                               DISTRICT OF HAWAII
                                              OFFICE OF THE CLERK
                                         300 ALA MOANA BLVD., RM C-338
                                            HONOLULU, HAWAII 96850
MICHELLE RYNNE                                                                                   TEL (808) 541-1300
  CLERK                                                                                          FAX (808) 541-1303




                                              September 29, 2020


        Joseph Kawailanihuihui Kaneapua
        P.O. Box 778
        Kalaheo, HI 96741

                 Re:   Joseph Kawailanihuihui Kaneapua v. County of Kauai, et al.
                       CV 20-00316 ACK-KJM

        Dear Mr. Kaneapua,

                Pursuant to the Order Adopting the Magistrate Judge's Findings and Recommendation ( ECF
        6), and the Entering Order filed September 28, 2020 (ECF 7), enclosed please find the following
        documents:

                 1.    A certified copy of the “Order Adopting the Magistrate Judge's Findings and
                       Recommendation”, filed September 23, 2020; (Mail this to the U.S. Marshals with
                       your complaint);

                 2.    Certified copy of the Complaint;

                 3.    Issued summons and Notice of Lawsuit and Request for Waiver of Service of
                       Summons forms (AO 398 form), Waiver of Service of Summons forms (AO
                       399)with instructions (Notice to Parties); and

                 4.    U.S. Marshals Service form (USM-285).

              After completing the U.S. Marshals Service form, mail the forms with the Order Adopting
        the Magistrate Judge's Findings and Recommendation, the complaint, and summons to the U.S.
        Marshal, 300 Ala Moana Blvd, Room C-109, Honolulu, HI 96850.

                                                    Sincerely,

                                                    MICHELLE RYNNE, CLERK

                                                    By: /s/ J.I., Deputy Clerk

        Enclosures
